Exhibit 10(n)
AMENDMENTS TO THE
EXECUTIVE INCOME DEFERRAL PLAN
The Executive Income Deferral Plan (the “Plan”) shall be amended by inserting
the following two new Sections at the end of the Plan, effective as of
January 1, 2009, or as of the date otherwise specifically provided below:
“13. Section 409A Requirements. Notwithstanding any other provision of the Plan
to the contrary, effective as of January 1, 2009, the terms of this Section 13
shall apply to the deferral of income elected on or after January 1, 2005 (the
“409A Deferrals”), and the payment of such amounts. This Section 13 is intended
to ensure that the terms of the Plan comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and other guidance issued
thereunder (“Section 409A”).

  (a)   Creation of 409A Accounts. Effective as of January 1, 2005, each
participant’s Income Deferral Account shall be divided into two separate
accounts as follows: (i) a “409A Account,” which shall consist of all 409A
Deferrals and the earnings thereon; and (ii) a “Grandfathered Account,” which
shall consist of all Deferred Awards credited to a participant’s Income Deferral
Account before January 1, 2005 (the “Grandfathered Deferrals”). Except as
specifically provided in this Section 13, all references in this Plan to Income
Deferral Accounts shall include the 409A Account and the Grandfathered Account,
and all references to Deferred Awards shall include the 409A Deferrals and the
Grandfathered Deferrals.     (b)   Election of 409 Deferrals: No participant may
elect to defer any portion of any dividend equivalents that are payable under
the Company’s CEC Plan on or after January 1, 2009. Effective as of January 1,
2005, each participant may elect (i) to defer any non-performance-based
compensation, incentive payment, or dividend equivalent monies for services
performed during a taxable year, provided such election is made on or before the
end of the taxable year preceding the year in which services are rendered; and
(ii) to defer any performance based compensation (as defined in Treasury
Regulations Section 1.409A-1(e)) on or before the date that is six months before
the end of the performance period, provided that in no event may such election
be made after such compensation has become readily ascertainable. The Company
shall establish procedures applicable to the form and timing of such deferral
elections in accordance with the provisions of this Section 13(b).     (c)  
Payment of 409A Accounts. The value of a participant’s 409A Account shall be
payable only upon the occurrence of a 409A Payment Event. The Company shall pay
the value of a participant’s 409A Account in a single lump sum as soon as
practicable after the later of (i) the expiration of the six-month period
specified in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended, (the “Code”) and the regulations thereunder, and (ii) January 15 of the
year immediately following the year of the 409A Payment Event. The participant
shall have no influence on any determination as to the tax year in which the
payment is made.

  (d)   409A Payment Event. For purposes of this Plan, the term “409A Payment
Event” shall mean the date on which one of the following occurs with respect to
a participant (or a date related to the occurrence of one of the following):

  i)   Separation from Service (within the meaning of Treasury Regulations
Section 1.409A-1(h) and other applicable rules under Section 409A);     ii)  
Death; or     iii)   Disability (within the meaning of Code
Section 409A(a)(2)(C) and the regulations thereunder).

      With respect to a participant who is placed on “long-term disability,” the
Company shall determine whether a Separation from Service has occurred with
respect to the participant based on the facts and circumstances for purposes of
establishing the time of payment for the participant’s 409A Account. The
Company’s determination shall be made initially within 60 days of the date the
participant is placed on “long-term disability,” and each anniversary of such
date thereafter.     (e)   No Deferral of Payment. A participant may not elect
to defer receipt of any portion of his 409A Account or to receive such amounts
in the form of installment payments. A participant’s election to defer receipt
of any portion of his Income Deferral Account or to be paid in installments
pursuant to the provisions of Section 7, above, shall be effective solely with
respect to the participant’s Grandfathered Account and shall in no event apply
to his 409A Account.     (f)   Provisions Intended to Ensure Compliance with
Section 409A. This Section 13 and any other provision of this Plan that applies
to 409A Deferrals and 409A Accounts, including the rights of the Company or a
participant with respect to the 409A Deferrals and 409A Accounts, shall be
limited to those terms permitted under Section 409A. Any terms not permitted
under Section 409A shall be automatically modified and limited to the extent
necessary to comply with Section 409A, but only to the extent such modification
or limitation is permitted under Section 409A.         Notwithstanding any other
provision to the contrary, effective as of October 3, 2004, the Company may, in
its discretion, require or permit on an elective basis a change in the payment
terms applicable to a participant’s 409A Account in accordance with, and to the
fullest extent permitted by, applicable guidance under Section 409A, including,
but not limited to, IRS Notice 2005-1, Proposed Treasury Regulations
Section 1.409A, Preamble Section XI.C, and IRS Notice 2007-86, provided that
such election (i) is made on or before December 31, 2008, (ii) applies only to
amounts that would not otherwise be payable in the year of the election, and
(iii) does not cause an amount to be paid in the year of the election that would
not otherwise be payable in that year.

  (g)   Provisions Not Applicable to Grandfathered Deferrals and Grandfathered
Accounts. This Section 13 shall in no event apply to any portion of a
participant’s Grandfather Deferrals or Grandfathered Account. No amendment or
change to this Plan or any other change (including an exercise of discretion)
with respect to the Grandfathered Deferrals or Grandfathered Accounts made after
October 3, 2004, shall be effective if such amendment or change would constitute
a “material modification” within the meaning of Section 409A.

14. Payment Upon Termination of the Plan. The Company may terminate the Plan at
any time. However, such amendment shall not without the consent of a
participant, materially adversely affect any right or obligation with respect to
any Deferred Award made theretofore. Upon termination of the Plan pursuant to
this Section 14 with respect to all participants and the termination of all
other arrangements sponsored by the Company that would be aggregated with the
Plan under Section 409A, the Company shall have the right, in its sole
discretion, and notwithstanding any elections made by a participant, to pay to
each participant the value of his Income Deferral Account in a lump sum to the
extent permitted under Section 409A. All payments made under this Section 14
upon termination of the Plan shall be made no earlier than the thirteenth (13th)
month and no later than the twenty-fourth (24th) month after the termination of
the Plan. The Company may not accelerate payments pursuant to this Section 14 if
the termination of the Plan is proximate to a downturn in the Company’s
financial health. If the Company exercises its discretion to accelerate payments
under this Section 14, the Company shall not adopt any new arrangement that
would have been aggregated with the Plan under Section 409A within three
(3) years following the date of the Plan’s termination.”

 



--------------------------------------------------------------------------------



 



CERTIFICATION OF SECTION 409A AMENDMENTS
TO CERTAIN DEFERRED COMPENSATION PLANS
     WHEREAS, Johnson & Johnson (the “Company”) maintains the Certificate of
Extra Compensation Plan, the Executive Income Deferral Plan, and the Deferred
Fee Plan for Directors (collectively, the “Plans”);
     WHEREAS, the Compensation & Benefits Committee of the Board of Directors of
the Company (the “Committee”) has previously approved and authorized certain
amendments to the Plans to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and all regulations and other
guidance thereunder, (“Section 409A”), and to make other non-material changes;
and
     WHEREAS, the Committee has delegated to the Management Compensation
Committee (“the MCC”) the authority (i) to take all actions necessary and proper
to effectuate amendments to the Plans that have been approved and authorized by
the Committee; and (ii) to approve and adopt any amendment(s) to the Plans that
may be necessary to comply with changes to any legal or regulatory requirements
that apply to the Plans.
     NOW, THEREFORE, BE IT RESOLVED, that the MCC hereby certifies that each
Plan shall be amended to incorporate the amendments attached hereto, effective
as of January 1, 2009, unless otherwise specifically set forth therein; and
     FURTHER RESOLVED, that the Vice President, Human Resources of the Company,
upon consultation and approval of counsel, is hereby authorized to take any and
all actions that she, in her discretion, determines (i) to be necessary or
appropriate to incorporate the attached amendments into the applicable Plan, or
(ii) to ensure that each Plan, as amended, is properly administered, including,
but not limited to, (A) making all conforming changes to the Plan and/or
restating the Plan in its entirety, (B) adopting any additional amendments to
the Plan that may be necessary or proper to comply with Section 409A, and
(C) adopting and/or amending administrative policies and procedures under the
Plan.

          DATED: December 16, 2008   MANAGEMENT COMPENSATION COMMITTEE
OF JOHNSON & JOHNSON
 
       
 
  NAME:   /s/ W. C. Weldon
 
W. C. WELDON
 
  TITLE:   (Chairman)
 
       
 
  NAME:   /s/ D. J. Caruso
 
D. J. CARUSO
 
  TITLE:   (Member)
 
       
 
  NAME:   /s/ K. Foster-Cheek
 
K. FOSTER-CHEEK
 
  TITLE:   (Member)  
 
  NAME:   /s/ C. A. Poon
 
C. A. POON
 
  TITLE:   (Member)

 